468 F.2d 919
Burton A. TURNER, Plaintiff-Appellant,v.DUVAL COUNTY, FLORIDA, et al., Defendants-Appellees.
No. 72-2724.
United States Court of Appeals,Fifth Circuit.
Nov. 2, 1972.

Burton A. Turner, pro se.
John L. Briggs, U. S. Atty., Harvey E. Schlesinger, Asst. U. S. Atty. David U. Tumin, T. Edward Austin, Jr., Gen. Counsel, Charles P. Pillans, III, Asst. Counsel, Jacksonville, Fla.
Before JOHN R. BROWN, Chief Judge, and GOLDBERG and MORGAN, Circuit Judges.
PER CURIAM:


1
It is hereby ordered that the above styled and numbered appeal be dismissed for want of prosecution in view of the appellant's failure to file a brief within the time fixed by the rules.  Rule 9(b).  See Tidwell v. Dees, 5th Cir. 1972, 464 F.2d 1297 [1972].